DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restriction
THIS COMMUNICATION CONTAINS A RESTRICTION REQUIREMENT TO A PARTICULAR INVENTION AND A REQUIREMENT FOR AN ELECTION OF SPECIES. A FULLY RESPONSIVE REPLY WILL INCLUDE AN ELECTION OF AN INVENTION AS WELL AS AN ELECTION OF A SPECIES.
THIS CASE CONTAINS MULTIPLE REQUIREMENTS FOR AN ELECTION OF SPECIES. A FULLY RESPONSIVE REPLY WILL INCLUDE AN ELECTION OF A SPECIES FROM EACH GROUP PRESENTED ABOVE.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-29, drawn to a reverse osmosis apparatus, classified in B01D61/06.
II. Claim 30, drawn to a method or operating an Ocean Thermal Energy conversion heat engine and reverse osmosis apparatus, classified in F03G7/05.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case, the apparatus as claimed can be used to practice another and materially different process, such as where the two salinated water sources are the same temperature.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (see MPEP § 808.02);
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Therefore, the restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or AIA  35 U.S.C. 103 of the other invention.
SPECIES ELECTION
This case contains multiple requirements for an election of species. A fully responsive reply will include an election of a species from each group presented above.
371 Species based on the claims!!!
This application contains claims directed to the following patentably distinct species:
Species Group A, the genus of an Ocean Thermal Energy Conversion (OTEC) heat engine;
A.1. a closed-cycle Ocean Thermal Energy Conversion (OTEC) heat engine; or
A.2. an open-cycle Ocean Thermal Energy Conversion (OTEC) heat engine.
Species Group B, the genus of the rigidity of the second conduit:
B.1	a rigid second conduit; or
B.2 a flexible second conduit.
Species Group C, the genus of the thermal conductivity of the second conduit:
C.1 an insulated second conduit; or
C.2 an uninsulated second conduit.
Species Group D, the genus of the composition of the second conduit:
D.1	a fabric second conduit;
D.2 a textile second conduit;
D.3 a polymeric second conduit; or
D.4 a composite material second conduit.
Species Group E, the genus of the Refrigerant (working fluid) of the OTEC:
E.1. where the working fluid is ammonia
E.2. where the working fluid is hydrofluorocarbon
The species are independent or distinct because they include mutually exclusive structural arrangements. In addition, these species are not obvious variants of each other based on the current record.
Species “A.2” and Species “A.2” have mutually exclusive structures and modes of operation. Species “A.1” does not require the “vaporized water” of Species “A.2”; and Species “A.2” does not require the “working fluid” of Species “A.1”. Species “B.1-E.2” are mutually exclusive compositions.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no generic claims.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
1.	the inventions have acquired a separate status in the art in view of their different classification;
2.	the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
3.	the inventions require a different field of search (see MPEP § 808.02);
4.	the prior art applicable to one invention would not likely be applicable to another invention;
5.	the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Therefore, the restriction for examination purposes as indicated is proper..
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or AIA  35 U.S.C. 103 of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773


/ANGEL OLIVERA/Examiner, Art Unit 1773